Case 19-61608-grs   Doc 176    Filed 02/05/20 Entered 02/05/20 14:40:52   Desc Main
                              Document      Page 1 of 13
Case 19-61608-grs   Doc 176    Filed 02/05/20 Entered 02/05/20 14:40:52   Desc Main
                              Document      Page 2 of 13
Case 19-61608-grs   Doc 176    Filed 02/05/20 Entered 02/05/20 14:40:52   Desc Main
                              Document      Page 3 of 13
Case 19-61608-grs   Doc 176    Filed 02/05/20 Entered 02/05/20 14:40:52   Desc Main
                              Document      Page 4 of 13
Case 19-61608-grs   Doc 176    Filed 02/05/20 Entered 02/05/20 14:40:52   Desc Main
                              Document      Page 5 of 13
Case 19-61608-grs   Doc 176    Filed 02/05/20 Entered 02/05/20 14:40:52   Desc Main
                              Document      Page 6 of 13
Case 19-61608-grs   Doc 176    Filed 02/05/20 Entered 02/05/20 14:40:52   Desc Main
                              Document      Page 7 of 13
Case 19-61608-grs   Doc 176    Filed 02/05/20 Entered 02/05/20 14:40:52   Desc Main
                              Document      Page 8 of 13
Case 19-61608-grs   Doc 176    Filed 02/05/20 Entered 02/05/20 14:40:52   Desc Main
                              Document      Page 9 of 13
Case 19-61608-grs   Doc 176    Filed 02/05/20 Entered 02/05/20 14:40:52   Desc Main
                              Document     Page 10 of 13
Case 19-61608-grs   Doc 176    Filed 02/05/20 Entered 02/05/20 14:40:52   Desc Main
                              Document     Page 11 of 13
Case 19-61608-grs   Doc 176    Filed 02/05/20 Entered 02/05/20 14:40:52   Desc Main
                              Document     Page 12 of 13
Case 19-61608-grs   Doc 176    Filed 02/05/20 Entered 02/05/20 14:40:52   Desc Main
                              Document     Page 13 of 13
